                           Case 2:20-cv-01198-MCE-AC Document 93 Filed 11/20/20 Page 1 of 1

                     1

                     2

                     3

                     4

                     5

                     6

                     7

                     8                             UNITED STATES DISTRICT COURT
                     9                        EASTERN DISTRICT OF CALIFORNIA
                   10                                 SACRAMENTO DIVISION
                   11

                   12 DENNIS C. PAYNE and SUSAN PAYNE,              Case No. 2:20-cv-01198-MCE-AC
                   13                Plaintiffs,
                                                                    ORDER DISMISSING ACTION
                   14          vs.                                  WITHOUT PREJUDICE AS TO
                                                                    DEFENDANT FOSTER WHEELER
                   15 ABB, INC., et al.,                            ENERGY CORPORATION
                   16                Defendants.
                   17                                               Complaint filed: June 15, 2020
                   18                                               First Amended Complaint filed:
                                                                    September 4, 2020
                   19

                   20
                   21          Pursuant to the Stipulation to Dismiss Action as to Defendant FOSTER
                   22     WHEELER ENERGY CORPORATION filed by the parties to this action, it is
                   23     hereby ordered that Plaintiffs’ Complaint is dismissed as to FOSTER WHEELER
                   24     ENERGY CORPORATION, without prejudice, each party to bear its own costs.
                   25          IT IS SO ORDERED.
                   26     Dated: November 20, 2020
                   27

                   28
HUGO PARKER, LLP
 240 STOCKTON STREET
       8TH FLOOR
                                                                  1
San Francisco, CA 94108                    ORDER DISMISSING ACTION WITHOUT PREJUDICE AS TO
                                           DEFENDANT FOSTER WHEELER ENERGY CORPORATION
